16939Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 102 as being anticipated by Shin et al. (US 2020/0192433, “Shin”).

Regarding claim 1, Shin anticipates An electronic module comprising:
an electronic panel (Figs. 1 and 3-7, [0093]; the display pad portion or DPP is an electronic panel, see Fig. 5);
a circuit unit comprising a circuit film electrically connected to the electronic panel and a circuit chip mounted on the circuit film (Figs. 1 and 3-7, [0046], [0101]; the flexible circuit board 335 is a circuit film electrically connected to the display panel portion, and the driving IC 333 is a circuit chip mounted on the flexible circuit board 335);
a support film attached to the circuit film (Figs. 1 and 3-7, [0046]; the panel bending portion 300d is a support film attached to the flexible circuit board 335); 
and
a connection portion attached to the support film and covering the circuit chip (Figs. 1 and 3-7, [0108]; the shield member 350 is a connection portion attached to the panel bending portion 300d and covering the driving IC 333).
wherein the connection portion is disposed on the support film and the circuit chip (Figs. 1 and Figs. 1 and 3-7, [0108]; the shield member 350 is a connection portion disposed on the panel bending portion 300d and the driving IC 333), 
the connection portion overlaps with the support film and the circuit chip, when viewed in a plan view (Figs. 1 and 3-7, [0108]; the shield member 350 is a connection portion which overlaps with the panel bending portion 300d and covering the driving IC 333, when viewed in a plan view);
and the support film does not overlap the circuit chip (Figs. 1 and 3-7, [0046]; the panel bending portion 300d does not overlap the driving IC 333).
	

Regarding claim 3, Shin anticipates The electronic module of claim 1, wherein the circuit film comprises a first circuit area connected to the electronic panel and a second circuit area connected to the first circuit area (Figs. 1 and 3-7, [0046], [0101]; the flexible circuit board 335 is a circuit film comprising a first area connected to the display pad portion and a second circuit area connected to the first circuit area.  Examiner’s note: the first circuit area can be any area of the flexible circuit board 335 that is connected to the DPP.), 
and the support film comprises a first support area attached to the first circuit area and a second support area attached to the second circuit area (Figs. 1 and 3-7, [0046]; the panel bending portion 300d is a support film which has a first support area attached to the first circuit area of the flexible circuit board 335, and a second support area attached to the second circuit area of the flexible circuit board 335).

Regarding claim 4, Shin anticipates The electronic module of claim 3, wherein the connection portion overlaps the first support area, the second support area, and the circuit chip when viewed in a plane (Figs. 1 and 3-7, [0108]; the shield member 350 overlaps the first support area, the second support area, and the driving IC 333 when viewed in a plane).

Regarding claim 5, Shin anticipates The electronic module of claim 3, wherein the first circuit area extends in a first direction, the second circuit area extends from the first circuit area in a second direction crossing the first direction (Figs. 1 and 3-7, [0046], [0101]; the flexible circuit board 335 is a circuit film comprising a first area extending in a first direction and the second area extends from the first circuit area in a second direction crossing the first direction.  Examiner’s note: the first direction can be any direction, and the second direction can be any direction which is not parallel to the first direction.), 
the first support area extends in the first direction, and the second support area extends in the second direction from the first support area (Figs. 1 and 3-7, [0046]; the panel bending portion 300d is a support film which has a first support area which extends in the first direction and a second support area which extends in the second direction).

Regarding claim 6, Shin anticipates The electronic module of claim 3, wherein the connection portion comprises a connection film (Figs. 1 and Figs. 1 and 3-7, [0108]; the shield member 350 is a connection portion which is a connection film), 
a first filler disposed between the first support area and the connection film, and a second filler disposed between the second support area and the connection film (Figs. 1 and 3-7, [0046], [0079]; the cover layer 319 is a polymer material which has first and second filler areas between the respective first and second support areas of the panel bending portion 300d and the shield member 350).

Regarding claim 7, Shin anticipates The electronic module of claim 6, wherein an upper surface of the connection film is flat (Figs. 1 and 3-7, [0108]; an upper surface of the shield member 350 is flat).

Regarding claim 12, Shin anticipates The electronic module of claim 3, wherein the first support area and the second support area are spaced apart from each other with the circuit chip interposed therebetween when viewed in a plane (Figs. 1 and 3-7, [0114]; the support film is construed to further include the tape 370 in addition to the panel bending portion 300d, which are respective first and second support areas which are spaced apart with the driving IC 333 interposed therebetween when viewed in a plane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 6, above, in view of Chen et al. (US 2020/0404782, “Chen”).

Regarding claim 8, Shin discloses the claimed invention as applied to claim 6, above.
Shin does not disclose wherein the connection portion further comprises a first adhesive layer disposed between the first filler and the first support area, a second adhesive layer disposed between the first filler and the connection film, a third adhesive layer disposed between the second filler and the second support area, and a fourth adhesive layer disposed between the second filler and the connection film.
Chen discloses an adhesive layer disposed between a filler and an area of a film (Fig. 2, [0036], [0043]; the dielectric layer 21 is a filler, and the respective adhesive layers 22 are disposed between the dielectric layer 21 and the respective films or foils 23).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shin’s electronic module with Chen’s adhesive layer disposed between each of the first filler and the first support area, the first filler and the connection film, the second filler and the second support area, and the second filler and the connection film in order to provide a laminate that has good dimensional stability, even thickness and peeling strength, as suggested by Chen at [0035].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chen as applied to claim 8, above, in view of Lee et al. (US 2012/0267803, “Lee”).

Regarding claim 9, Shin in view of Chen discloses the claimed invention as applied to claim 8, above.
Shin does not disclose a fifth adhesive layer disposed between the circuit chip and the connection film.
Lee discloses a fifth adhesive layer disposed between the circuit chip and the connection film ([0095]; an adhesive layer is provided for bonding a semiconductor and a substrate layer).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shin’s electronic module, as modified by Chen, with Lee’s adhesive layer disposed between the circuit chip and the connection film in order to enhance the coating property while maintaining high bonding reliability while increasing the transparency of the adhesive, which improves the productivity of a semiconductor device, as suggested by Lee at [0037].

Regarding claim 10, Shin in view of Chen and Lee discloses the claimed invention as applied to claim 9, above.
Shin does not disclose each of the first adhesive layer, the second adhesive layer, the third adhesive layer, and the fourth adhesive layer has an adhesive force greater than an adhesive force of the fifth adhesive layer.
Lee discloses the adhesive layer has an adhesive force greater than an adhesive force of the adhesive layer disposed between the semiconductor and the substrate layer ([0093], [0096], an adhesive layer has a thickness having an upper limit of 150 µm, whereas the preferred upper limit of the thickness of the adhesive layer for semiconductor chip bonding is 50 µm, in order to provide high transparency).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shin’s electronic module, as modified by Chen and Lee, with Lee’s adhesive layer disposed between the circuit chip and the connection film having a thickness less than the thicknesses of the first through fourth adhesive layers in order to enhance the coating property while maintaining high bonding reliability while increasing the transparency of the adhesive, which improves the productivity of a semiconductor device, as suggested by Lee at [0037].
Examiner’s note: It is commonly known that the adhesive force of an adhesive layer is directly correlated to its thickness.  See for example, Wang, US 2021/0258695, [0079], “The adhesive force of the adhesive layer increases as the thickness of the adhesive layer increases.”

Regarding claim 11, Shin in view of Chen and Lee discloses the claimed invention as applied to claim 9, above.
Shin does not disclose each of the first adhesive layer, the second adhesive layer, the third adhesive layer, and the fourth adhesive layer has a thickness greater than a thickness of the fifth adhesive layer.
Lee discloses the adhesive layer has an adhesive force greater than an adhesive force of the adhesive layer disposed between the semiconductor and the substrate layer ([0093], [0096], an adhesive layer has thickness having an upper limit of 150 µm, whereas the preferred upper limit of the thickness of the adhesive layer for semiconductor chip bonding is 50 µm, in order to provide high transparency).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shin’s electronic module, as modified by Chen and Lee, with Lee’s adhesive layer disposed between the circuit chip and the connection film having a thickness less than the thicknesses of the first through fourth adhesive layers in order to enhance the coating property while maintaining high bonding reliability while increasing the transparency of the adhesive, which improves the productivity of a semiconductor device, as suggested by Lee at [0037].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 6, above, in view of Kreischer et al. (US 2013/0184566, “Kreischer”).

Regarding claim 13, Shin discloses the claimed invention as applied to claim 6, above.
Shin does not disclose the support film comprises a same material as the connection film.
Kreischer discloses the support film comprises a same material as the connection film (Fig. 4, [0072], [0082], [0100]; the support film 30 and the connecting film 40 are formed from identical materials).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shin’s electronic module with Kreischer’s support and connection films in order to provide films that are non-expandable, but likewise pliable. This provides that the surface dimension of the support films does not change in the case of bending, so the peripheral dimensions (e.g., of the external perimeter of the rectangular shape) are unchanged and constant in contrast to connecting films, as suggested by Kreischer at [0098].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847